Citation Nr: 0828022	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge from 
active service is a bar to certain VA benefits, to include 
compensation. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1987 to 
December 1990. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  In December 1990, the appellant was discharged under 
other than honorable conditions due to willful and persistent 
misconduct.

2.  There is no evidence or allegation of insanity. 
 

CONCLUSION OF LAW

The character of the appellant's December 1990 discharge is a 
bar to receiving certain VA benefits, to include 
compensation.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2002); 
38 C.F.R. §§ 3.102, 3.12 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

A March 2005 letter informed the appellant that anytime a 
veteran receives a discharge that is not 'honorable,' VA must 
decide if the claimant is eligible for VA benefits.  The 
letter added that, as long as VA decided that his service was 
not 'dishonorable,' he would still be eligible for VA 
benefits.  The letter advised the appellant of evidence and 
information he should submit regarding his character of 
discharge, informed him where and when to send such 
information and evidence.  Enclosed with the March 2005 
letter was an excerpt from 38 C.F.R. § 3.12, regarding 
character of discharge. The August 2005 RO administrative 
decision reflects the initial adjudication of the claim 
regarding the appellant's character of discharge after 
issuance of the March 2005 letter. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
appellant's service personnel records.  
As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The term 'veteran' means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 38 
C.F.R. § 3.1(d) (2007).  If the former service member did not 
die in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim was based was terminated by a 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  See 38 C.F.R. § 3.12(a). 
 
A discharge because of an offense involving moral turpitude, 
which includes, generally, conviction of a felony, or a 
discharge because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(3), (4).  A discharge based on willful 
and persistent misconduct includes a discharge under other 
than honorable conditions if that discharge was given for 
more than a minor offense.  See 38 C.F.R. § 3.12(d).  A 
discharge or release from service under dishonorable 
conditions is a bar to the payment of benefits unless, 
however, it is found that the person was insane at the time 
of committing the offense causing the discharge.  See 38 
C.F.R. § 3.12(b). 

On the appellant's DD 214, the appellant's character of 
service is indicated as "Under Other Than Honorable 
Conditions."  The narrative reason for separation indicated 
on this document is "misconduct - drug abuse (use)."  

The appellant's service personnel records indicate that he 
was identified, through urinalysis testing, as a drug user in 
February 1987.  He signed a statement indicating that he 
understood that he was being placed on a drug urinalysis 
surveillance regimen program and that he would be separated 
from the Navy in the event he had a second drug abuse 
incident.  The Board notes that during January 1987, the 
appellant signed a memorandum stating that he had been 
briefed on and understood the Navy's drug and alcohol abuse 
policy, which included information concerning the legal 
consequences of illicit drug use and the Navy policy on drug 
and alcohol abuse as set forth in OPNAVINST 5350.4.

The appellant's personnel records also reveal that he 
received non-judicial punishment on several occasions.  The 
appellant's enlisted performance record indicates that he 
received non-judicial punishment from his Commanding Officer 
during October 1987, July 1988, February 1989, and October 
1990 with discharge during December 1990.  The appellant's 
service personnel record reveals some details concerning 
these punishments.  An October 1987 memorandum indicates the 
appellant received punishment for violation of a lawful 
general regulation.  During May 1988, the appellant had an 
unauthorized absence of approximately nine days.  During June 
1988, he was charged with unauthorized absence for 
approximately three days, with a counseling/warning statement 
placed in his file.  During February 1989, the appellant 
received non-judicial punishment for leaving his place of 
duty, willful disobedience of a Petty Officer and disrespect 
towards a Petty Officer.  Additionally, the appellant was 
given a captain's mast in lieu of a trial by court martial 
for wrongfully using a controlled substance, cocaine, during 
May, July and September of 1990 and also for being absent 
from his place of duty during October 1990.  An additional 
personnel record entry dated December 1990 indicates that the 
appellant would not be eligible for reenlistment due to 
misconduct - drug abuse (use).  A message dated November 1990 
from the veteran's chain of command to the Pentagon requested 
authority to discharge the appellant for misconduct due to 
drug abuse as evidenced by the non-judicial punishment meted 
out during October 1990.  The request included information 
concerning all of the appellant's aforementioned sanctions.  
A message is of record dated December 1990 in response to 
this request, indicating that the discharge requested should 
be affected within five work days after receipt of this 
authority. 

The appellant has not asserted, and the record does not 
reflect, that he was insane at the time of the offenses 
committed.  Rather, as indicated in his April 2005 statement, 
he took full responsibility for those offenses.  
Additionally, the appellant was evaluated regarding his 
mental health during November 1990, pursuant to his discharge 
proceedings.  The report of mental status evaluation 
indicates that the appellant was normal, fully alert, fully 
oriented, with unremarkable mood or affect, clear thinking 
processes, normal thought content and good memory.  The 
examiners, an M.D. in the Department of Psychiatry and a 
Staff Psychiatrist, indicated that the appellant had the 
mental capacity to understand and participate in the 
proceedings and was mentally responsible.  The diagnosis was 
one of cocaine abuse, continuous.  The Board notes that 
during June 1987, the appellant was evaluated for mental 
problems after the traumatic death of his fiancée which he 
witnessed.  During July 1987, the appellant was given an Axis 
I diagnosis of Rule Out Post Traumatic Stress Disorder, 
bereavement; and an Axis II diagnosis of a personality 
disorder which existed prior to service with antisocial and 
passive aggressive features.  However, the examiner also 
indicated the appellant was fully responsible for his 
actions.  An Administrative Separation was also recommended.  
The appellant was seen later that month for being homicidal 
and suicidal; however, he recanted those statements shortly 
thereafter and indicated he wished to remain in the Navy.  A 
March 1990 medical treatment entry indicates that the 
appellant had made tremendous strides in his maturity, which 
noted as being a large part of his personality disorder.  
Additionally, the examiner indicated there was no evidence of 
a personality disorder at that time.  

The Board has considered the appellant's assertions during 
his Central Office Board Hearing that he has been an 
upstanding citizen and that his drug abuse during service 
should be disregarded as youthful foolishness.  Additionally, 
the appellant contends in statements dated April 2005 and 
April 2006 that, among other things, he was an outstanding 
crew member and he should receive compensation based on his 
physical disability incurred in service rather than his 
character of discharge.  Despite the appellant's statements, 
the circumstances of service and entitlement are determined 
by the character of the final termination of such active 
service.  See 38 C.F.R. § 3.13(b) (2007). 

Given the evidence as outlined above, the Board finds that 
the appellant committed an offense involving moral turpitude, 
as reflected in the charges accepted by the appellant in lieu 
of court martial.  The Board also finds that the veteran's 
repeated drug abuse and other offenses during service clearly 
reflected a pattern of willful and persistent misconduct.  
Additionally, although there are indications that the veteran 
had some mental health problems earlier in his military 
career after witnessing the death of his fiancée, the record 
does not indicate that the veteran was insane at the time he 
committed any of the offenses which led to his discharge from 
service. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

The character of the appellant's discharge from active 
service is a bar to certain VA benefits, to include 
compensation. 





____________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


